DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:
Claims 1, 5, and 9 recite the limitation “a global statistics.” The Examiner suggests amending this to recite either “a global statistic” or “global statistics.”
Claim 5 recites figure elements (e.g., “(100)”, “(104)”, “(102)”, etc.). For clarification purposes, the Examiner suggests removing these from the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The terms “very good, good, average, bad and very bad” in claims 1, 5, and 9 are a relative terms which render the claim indefinite. The term “very good, good, average, bad and very bad” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because the terms “very good, good, average, bad and very bad” are specific terms to designate separate classifications, as shown on page 21 of the instant specification, the Examiner suggests amending this to recite ‘“very good,” “good,” “average,” “bad,” and “very bad.”’

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process and mathematical concept.
101 Analysis - Step 1
Claim 1 is directed to a method for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”
Claim 5 is directed to a system for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”
Claim 9 is directed to a method for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”

101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “one or more hardware processors,” which is a generic computing component that is simply employed to gather the data. Claim 1 also recites “receiving” and “storing” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “generating” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Claims 5 and 9 recite parallel limitations and is rejected on similar grounds.
Claim 9 recites a non-transitory machine readable information storage mediums comprising one or more instructions and a processor, which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 9 also recites receiving a plurality of driving data, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 9 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary 

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 5, and 9 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract ideas.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-4 and 6-8:
Dependent claims 2-4 and 6-8 only recite limitations that further define the mental process and mathematical concept while merely reciting further data gathering (i.e. receiving a plurality of driving data). These limitations are considered a mental process and a mathematical concept with additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract ideas into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-4 and 6-8 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication No. 20060149472 and hereinafter, “Han”) in view of Raz (U.S. Patent Application Publication No. 20050131597 and hereinafter, “Raz”). 

Regarding claim 1, Han teaches the processor implemented method, the method comprising:
receiving, by one or more hardware processors, a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segmenting, by the one or more hardware processors, the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
computing, by the one or more hardware processors, an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalizing, by the one or more hardware processors, the event score corresponding to the plurality of driving events based on a percentile mapping;
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classifying, by the one or more hardware processors, the journey into at least one of very good, good, average, bad and very bad, based on the normalized event score by utilizing fuzzy classification.
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”
While Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub-journeys based on the lateral acceleration and the longitudinal acceleration;
Han in combination with Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
wherein the percentile mapping is performed by comparing the event score and a global statistics
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the values disclosed in Han to incorporate a comparison to global statistics, as taught in Raz, to provide more accurate and meaningful analysis and evaluation of driving quality.

Regarding claim 4, Han teaches the processor implemented method of claim 1, wherein:
the plurality of driving events comprising an abrupt turning.
Han [0021] discloses a curvature calculator that estimates the curvature or “sharpness” of a curved vehicle path or planned vehicle path.
While Han does not explicitly teach:
a lane change and an overtake
Han in combination with Raz teaches:
a lane change and an overtake
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path disclosed in Han to incorporate a lane change and an overtake, as taught in Raz, to determine a driver’s predictability and behavioral patterns based on a habit of acceleration.

Regarding claim 5
at least one memory (104) storing programmed instructions;
Han [0035] discloses storing the fuzzy logic algorithm on a data storage device.
and one or more hardware processors (102) operatively coupled to the at least one memory, wherein the one or more hardware processors (102) are capable of executing the programmed instructions stored in the at least one memory (104) to:
Han [0034] discloses a supervisor module that comprises a data processor.
Han Fig. 1 (provided below) illustrates that the supervisor module (element 10), which may be a data processor, is operatively coupled with a data storage device (element 16).
The Examiner notes that this is analogous to a hardware processor being operatively coupled with a memory.

    PNG
    media_image1.png
    653
    451
    media_image1.png
    Greyscale

receive a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segment the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
compute an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalize the event score corresponding to the plurality of driving events based on a percentile mapping, 
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classify, the journey into at least one of very good, good, average, bad and very bad, based on the normalized event score by utilizing fuzzy classification.
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”
While Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detect a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and a global statistics;
Han in combination with Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
detect a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
wherein the percentile mapping is performed by comparing the event score and a global statistics;
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving events disclosed in Han to incorporate driving events based on lateral and longitudinal acceleration and to incorporate a comparison to global statistics, as taught in Raz, to better determine a driver’s predictability and behavioral patterns based on a habit of acceleration, and to provide more accurate and meaningful analysis and evaluation of driving quality.


Regarding claim 8, Han teaches the system of claim 5, wherein:
the plurality of driving events comprising an abrupt turning.
Han [0021] discloses a curvature calculator that estimates the curvature or “sharpness” of a curved vehicle path or planned vehicle path.
While Han does not explicitly teach:
a lane change and an overtake
Han in combination with Raz teaches:
a lane change and an overtake
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving events disclosed in Han to incorporate lane changing and overtaking based on lateral and longitudinal acceleration, as taught in Raz, to better determine a driver’s predictability and behavioral patterns based on a habit of acceleration.

Regarding claim 9, Han teaches the or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes:
receiving, by one or more hardware processors, a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segmenting, by the one or more hardware processors, the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
computing, by the one or more hardware processors, an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalizing, by the one or more hardware processors, the event score corresponding to the plurality of driving events based on a percentile mapping
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classifying, by the one or more hardware processors, the journey into at least one of very good, good, average, bad and very bad, based on the normalized event score by utilizing fuzzy classification.
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”
While Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and a global statistics;
Han in combination with Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
wherein the percentile mapping is performed by comparing the event score and a global statistics;
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
.

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Raz et al., further in view of Ravichandran et al. (U.S. Patent Application Publication No. 20180281796).

Regarding claim 2, Han in combination with Ravichandran and Raz teaches the processor implemented method of claim 1, wherein Ravichandran teaches:
the plurality of traffic information comprising a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road.
Ravichandran [0117] discloses determining a lower or higher traffic density environment, which may be determined based on the average density or flow of vehicles currently on the road segments. Ravichandran also discloses determining that the vehicles may be heavy vehicles. 
Ravichandran [0085] discloses determining travel patterns along a road section at a time of day.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate determining a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road, as taught in Ravichandran, to ensure that the information provided to the vehicle system is accurate and complete.

3, Han in combination with Raz and Ravichandran teaches the processor implemented method of claim 1, wherein Ravichandran teaches:
the plurality of traffic information is obtained from a global database.
Ravichandran [0084] discloses drawing data (e.g., traffic congestion updates) from a geographic information system (GIS) database.
The Examiner notes that a GIS database is a term in the art synonymous with geoinformatics which involves GPS. Therefore, a GIS database is a global database. (More information here: https://en.wikipedia.org/wiki/Geographic_information_system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate a global database, as taught by Ravichandran, to increase the available data thereby increasing accuracy of traffic information.

Regarding claim 6, Han in combination with Ravichandran teaches the system of claim 5, wherein Ravichandran teaches:
the plurality of traffic information comprising a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road.
Ravichandran [0117] discloses determining a lower or higher traffic density environment, which may be determined based on the average density or flow of vehicles currently on the road segments. Ravichandran also discloses determining that the vehicles may be heavy vehicles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate determining a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit 

Regarding claim 7, Han in combination with Ravichandran teaches the system of claim 5, wherein Ravichandran teaches:
the plurality of traffic information is obtained from a global database.
Ravichandran [0084] discloses drawing data (e.g., traffic congestion updates) from a geographic information system (GIS) database.
The Examiner notes that a GIS database is a term in the art synonymous with geoinformatics which involves GPS. Therefore, a GIS database is a global database. (More information here: https://en.wikipedia.org/wiki/Geographic_information_system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate a global database, as taught by Ravichandran, to increase the available data thereby increasing accuracy of traffic information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ratnasingam (U.S. Patent No. 9,672,734) discloses determining lane information in a road segment by determining vehicle navigation data and ranking information based on minimizing a vehicle’s travel time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662